DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-24 and 36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claims are broadly drawn to aptamer compositions comprising at least one
oligonucleotide consisting of: deoxyribonucleotides, ribonucleotides, derivatives
of deoxyribonucleotides, derivatives of ribonucleotides, and mixtures thereof; wherein said aptamer composition has a binding affinity for one or more fungi species from the
genus Malassezia, has at least 50% sequence identity to any one of instant SEQ ID NOs: 1-100
and personal care compositions comprising such aptamers.
Claims encompass a broad variety of oligonucleotides defined by a functional
characteristic of binding to Malassezia fungi and only 50% structural identity to any one of
instant SEQID NOs: 1-100. The only further structural element is defined by claim 7 that
the oligonucleotide aptamer comprises short, 10-25 nucleotides long sequences, while it is
not clear if such short sequences are essential for the required function claimed
especially considering the fact that the length of aptamers claimed is not limited.
Specification provides specific examples of aptamers of SEQ ID NOs: 1-100 (see
paragraph [0035]), which provide the function of binding to Malassezia fungi. All the
aptamers have the defined sequence and length of 86 nucleotides, such sequence being
essential for providing the required claimed function. It is noted that even small changes to the
sequence of the aptamers can lead to change in aptamer specificity. For example, Erickson et al
(WO 2017/139417, August 2017, of record) teach an aptamer of SEQ ID NO: 2 targeting
hyaluronan (see Table 1 on page 12), which is 98.1% identical to instant SEQ ID NO: 2, but

The genus of aptamers claimed is wide and extremely variable and encompasses a large
number of unknown structures and one of skilled in the art cannot reliably predict which member of the genus would successfully bind to Malassezia fungi, and which will not.
There is no description of the necessary and sufficient elements of the species
encompassed by the breadth of the claims.
The only species described in specification are SEQ ID NOs: 1 -100. Applicant fails to
describe representative members of Applicant's broadly claimed genus.
One of the skill in the art would not recognize that Applicant was in possession of the
necessary common attributes or features of the genus in view of the disclosed species.
Since the disclosure fails to describe the common attributes that identify members of the
genus, and because the genus is highly variant, aptamers of SEQ ID NOs: 1-100 are not
sufficient to describe the claimed genus. Therefore, given the lack of written description in the
specification with regard to the structural and functional characteristics of the claimed
compositions, it is not clear that Applicant was in possession of the claimed genus at the time
this application was filed.
It is suggested to include a limitation of aptamers comprising at least one of SEQ ID NOs: 1-100 in independent claims 1, 21 and 36 to overcome the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-17, 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erickson et al (WO 2017/139417, August 2017, of record).
Erickson et al disclose an aptamer of SEQ ID NO: 1 (see Table 5 on page 37), which is
53.5% identical to each of instant SEQ ID NOs: 1-10. Further, Erickson et al disclose an
aptamer of SEQ ID NO: 2 (see Table 1 on page 12), which is 98.1% identical to instant SEQ ID
NO: 2 and 96.3% identical to instant SEQID NO: 10. Aptamers disclosed can comprise non-
natural nucleotides such as thiouracil and phosphorothioate (see paragraph [0044]) and
morpholino (see paragraph [0043]). Aptamers disclosed can be bound or conjugated to
polyethyleneglycol or peptides or nanoparticles (see paragraph [0061]), can comprise inverted
nucleotides on 5' or 3' ends and can have 2' fluorinated pyrimidines (see Table 2). Erickson et al
disclose that aptamers of the invention can be included in pharmaceutical compositions (see
paragraph [0088]), such compositions can be considered personal care compositions.
Erickson et al do not disclose that the aptamers bind to Malassezia fungi, but because
the aptamers disclosed satisfy structural requirements of instant claims the function of
binding to Malassezia fungi is expected to happen in the absence of evidence to the contrary.

Improper Markush Rejection
Claims 1, 5 and 37 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 6S1 F.2d 716, 121-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper 
The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
1. SEQ ID NOs: 1-100 do not share any common structural feature; 2. SEQ 1D NOs: 1-100
do not share a common use, because they bind a number of different species of fungi.

In response to this rejection, Applicant should either amend the claim(s) to recite only
individual species or grouping of species that share a substantial structural feature as well as
a common use that flows from the substantial structural feature, or present a sufficient
showing that the species recited in the alternative of the claims(s) in fact share a substantial
structural feature as well as a common use that flows from the substantial structural feature.
This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31 (a)(1).
Amending claims by limiting them to aptamers comprising at least one of SEQ ID NOs: 1-
10 will overcome the rejection.

Allowable Subject Matter
6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
SEQ ID NOs: 1-100 as claimed in claim 5 are free of prior art.

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. 
It is noted concerning new claim 37 that the wording of the claim can be clearer because the composition claimed requires at least two oligonucleotides, one from the group of SEQ ID NOs: 1-100 and second from the group of SEQ ID NOs: 1, 2, 4.
Concerning 112 and 102 rejections Applicant argues that the limitation “comprising at least one of SEQ ID NOs: 1-100” is present in the claims 1, 21 and 36. In response it is noted that claims 1, 21, 36 recite a limitation “comprising oligonucleotides with at least 50% sequence identity to SEQ ID NOs: 1-100”, which is much broader limitation than “comprising oligonucleotides comprising at least one of SEQ ID NOs: 1-100”. Rejections are maintained.
There were no arguments provided concerning Improper Markush Rejection, therefore it is maintained.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635